HowEim, J.
A motion is made to dismiss the appeal in this case, on several grounds, one of which we think sufficient, to-wit:
Because the statement of facts was made by the Judge after the appeal bad been granted, and was too late.
*254The motion for an appeal was mule and granted on 30th November, 1866, .and the appeal bond filed on the 21st December, 1866. On the 4th January following (1867) the Judge wrote out a statement of facts, which was filed on 7th of same month.
We .think' it now settled that the statement of facts should be made before the appeal is .obtained, after which the case is no longer in the possession of the inferior court. 8 N. S. 304; 3 L. 455; 16 L. 236.
The appeal in this case may be considered taken or obtained when the bond was filed, after which at least the jurisdiction of the lower court was divested.
It is therefore ordered that the appeal herein be dismissed, at the costs o,f appellant.